Citation Nr: 1760994	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-17 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the issue of entitlement to service connection for a left knee disability.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The original claim of entitlement to service connection for a left knee disability was denied in a February 1998 rating decision.  The Veteran submitted a timely notice of disagreement, but did not perfect an appeal after receiving a May 1999 statement of the case.

2.  Since the February 1998 rating decision, evidence has been received that has not previously been considered by VA and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left knee disability.

3.  The Veteran's current left knee disability was incurred during his active duty. 


CONCLUSIONS OF LAW

1.  The February 1998 rating decision is final.  38 U.S.C. § 7105(c) (West 1991); 38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  Evidence received to reopen the claim of entitlement to service connection for a left knee disability is new and material and, therefore, the claim is reopened.  38 U.S.C. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for establishing service connection for a left knee disability have been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASIS FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The basis for the denial of the Veteran's original claim in the February 1998 rating decision (a denial that was confirmed and continued in a May 1999 statement of the case) was that the evidence did not establish the presence of a diagnosable left knee disability.  The February 1998 rating decision is final based on the evidence then of record.  38 U.S.C. § 7105(c) (West 1991); 38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

In May 2010, the Veteran submitted a claim to reopen the issue of entitlement to service connection for left knee disability.  Although the RO reopened the Veteran's claim, it continued the denial thereof on the merits, finding that the evidence did not establish a diagnosable left knee disability. 

In December 2016, the Veteran submitted a May 2014 magnetic resonance imaging (MRI) report, which revealed the presence of mild chondromalacia patella, left knee.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The May 2014 MRI report constitutes new evidence as it was not previously considered by VA. This evidence is material because it relates to a previously un-established fact necessary to substantiate the claim, i.e., the presence of diagnosable left knee disability.  See 38 C.F.R. § 3.156.  As such, the Board finds that the evidence received since the February 1998 rating decision is both new and material.  Consequently, the Board finds that the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Service Connection

Generally, service connection may be granted on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Veteran's service treatment records demonstrate that he served on active duty for approximately 20 years as a SCUBA diver.  The Veteran asserts that his service as a diver resulted in disability from decompression sickness, as well as from the physical toll on his body due to the rigors of the dives.

In support of his claim, the Veteran submitted two positive opinions:  a December 2010 opinion from James R. Ripple, M.D., Undersea Medical Officer, and a January 2011 opinion from Ryan C. Ramano, D.O., Lieutenant, Medical Corps, Undersea and Diving Medical Officer.  Both doctors concluded that the Veteran experiences a diagnosable left knee disability that is etiologically related to his active duty, specifically the duties associated with his service as a diver.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only etiological opinions of record are those by Dr. Ripple and Dr. Ramano, which are positive to the Veteran's claim.

Although the Veteran did not complain of left knee symptoms upon his service discharge, with application of the benefit of the doubt, the Board finds that the Veteran's left knee disability was incurred in or due to his active duty.  As such, the Board finds that service-connection for a left knee disability is warranted.  38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence, having been received, the claim to reopen the issue of entitlement to service connection for a left knee disability is granted.

Service connection for a left knee disability is granted.




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs
Department of Veterans Affairs


